Citation Nr: 1418403	
Decision Date: 04/25/14    Archive Date: 05/02/14

DOCKET NO.  11-05 382A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disorder.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hemorrhoids.

4.  Entitlement to service connection for a lumbar spine disorder.

5.  Entitlement to service connection for a psychiatric disorder.

6.  Entitlement to service connection for a ganglion cyst of the right wrist.

7.  Entitlement to service connection for hepatitis.




REPRESENTATION

Appellant represented by:	Jill Mitchell, Attorney


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1973 to March 1981.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In a December 2010 rating decision the Veteran was granted service connection for a facial scar.  The Veteran has not disagreed with the assigned disability rating or the effective date.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection.)  Therefore, this matter is considered resolved and is not in appellate status. 


FINDINGS OF FACT

1.  The competent evidence of record does not indicate the Veteran has a bilateral hearing loss disorder for VA purposes.

2.  Tinnitus was not incurred in, or aggravated by, active duty service.
3.  Hemorrhoids were not incurred in, or aggravated by, active duty service.

4.  A lumbar spine disorder was not incurred in, or aggravated by, active duty service.

5.  A psychiatric disorder was not incurred in, or aggravated by, active duty service.

6.  The competent evidence of record does not indicate the Veteran currently, or since his appeal was filed, has a ganglion cyst.

7.  The Veteran's hepatitis is related to active military service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a bilateral hearing loss disorder have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2013).

2.  The criteria for entitlement to service connection for tinnitus have not been met.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).

3.  The criteria for entitlement to service connection for hemorrhoids have not been met.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).

4.  The criteria for entitlement to service connection for a lumbar spine disorder have not been met.  38 U.S.C.A. § 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).

5.  The criteria for entitlement to service connection for a psychiatric disorder have not been met.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).

6.  The criteria for entitlement to service connection for a ganglion cyst have not been met.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).

7.  The criteria for establishing service connection for hepatitis have been met.  38 C.F.R. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in a December 2007 letter prior to the initial adjudication of his claims.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records and VA records treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed condition.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In light of the foregoing, all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Even if a chronic condition was not shown during service, service connection may be established under 38 C.F.R. § 3.303(d) if the evidence shows a chronic disease first diagnosed after service was incurred in service.  The term 'chronic disease,' whether as manifest during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for a chronic disease, including hearing loss and arthritis, when it is manifested to a compensable degree within one year of separation from service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

With respect to claims of service connection for hearing loss, the United States Court of Appeals for Veterans Claims (Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385, discussed below, then operates to establish when a hearing loss disorder can be service connected.  Id.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Hearing Loss, Tinnitus, Hemorrhoids, Ganglion Cyst

The Veteran contends that his hearing loss, tinnitus, hemorrhoids, and ganglion cyst began in service and have continued on thereafter.  A service treatment record in June 1980 the Veteran was diagnosed with a ganglion cyst of the right wrist, which was asymptomatic.  The other claimed disorders are not reported in service.

At his October 2010 VA examination the Veteran reported that his ganglion cyst had resolved in service without treatment.  Current evidence revealed a normal examination without evidence of a ganglion cyst.  

At his November 2010 audiological examination the Veteran reported noise exposure in service including small weapons noise, artillery, trucks, and loud engines.  He also reported ringing in both ears.  He had normal hearing bilaterally.  The examiner did not relate the Veteran's tinnitus to service in light of the normal hearing thresholds.

There is no competent evidence of record to show that the Veteran's bilateral hearing loss disorder was measured by an auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz at 40 decibels or greater, or auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz at 26 decibels or greater; or speech recognition scores using the Maryland CNC Test of less than 94 percent.  38 C.F.R. § 3.385.

At no time during the appeal period did the Veteran have a bilateral hearing loss disorder for VA purposes.  Id.  Further, as there is no evidence of record of a bilateral hearing loss disorder within one year of service discharge, the presumption of service connection is not applicable because the disorder's onset was beyond the presumptive period.  38 C.F.R. §§ 3.307, 3.309(a).

After reviewing the claims file, the Board finds that there is no competent evidence of record which shows that the Veteran currently, or since his appeal was filed, has been diagnosed with a bilateral hearing loss disorder, tinnitus, hemorrhoids, or a ganglion cyst for which service connection is warranted.  

Without a current diagnosis of a disability, the Board cannot grant service connection.  To prevail on the issue of service connection, a current disability must have existed on or after the date of application for that disability.  See 38 U.S.C.A. § 1110; see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (agreeing that the requirement that a claimant have a current disability before service connection may be awarded is satisfied when a claimant has a disability at the time a VA claim is filed or during the pendency of that claim.).

The Board acknowledges the Veteran's contentions that his disabilities are related to service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, these fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  

While the Board appreciates the Veteran's service, there is no competent and credible evidence showing that he has a hearing loss disorder, tinnitus, hemorrhoids, or a ganglion cyst for which service connection is warranted.  The Veteran has produced no competent evidence or medical opinion in support of his claims that he has such disorders, and the preponderance of the evidence is against the Veteran's claims.  Accordingly, the Veteran's claims for service connection must be denied.

Lumbar Spine and Psychiatric Disorders

The Veteran contends that his lumbar spine and psychiatric disorders began in service and continued thereafter.  For the reasons that follow, the Board concludes that service connection is not warranted.

In reviewing the Veteran's service treatment records, in November 1977 the Veteran reported lower back spasms after getting injured playing football.  In March 1978 the Veteran again complained of back problems.  He was diagnosed with muscle spasms.  See also March 1980 record.  April 1980 records revealed complaints of lower back pain and a diagnosis of shingles.  The Veteran also complained of lumbar spine pain in May 1980, x-rays revealed normal lumbar spine results.  June 1980 records revealed chronic lower back pain complaints.  See also July 1980 record.  A November 1980 diagnosis was lower back pain of unknown etiology.  See also December 1980 record noting lumbar spine muscle strain.  The Veteran was put on a limited profile for his chronic lower back pain.  See May, October, and November 1980 records.
In July 1980 the Veteran was sent for evaluation to rule out drug usage versus depression.  The Veteran reported he was unhappy about the lack of concern or interest in his welfare within his unit.  The mental health clinician determined that the Veteran did not have clinical depression.  In November 1980 the Veteran was given a mental health evaluation.  He was determined to not have significant mental illness.

At his separation examination in November 1980 the Veteran reported recurrent back pain, nervous trouble, and depression or excessive worry.  However, on examination the Veteran was found to be fit for separation from service and no back or psychiatric disorders were diagnosed.  

Post service the only medical evidence of record is from the Veteran's 2010 VA examinations.  At his lumbar spine examination the Veteran reported low back strain which began in 1985.  He reported that it became chronic in 1993 with radiculopathy to his lower extremities.  He also reported having undergone a laminectomy and fusion of the lumbar spine in 1993 and 2005.  The examiner did not relate the Veteran's lumbar spine disorder to service.  His rationale was that even though the Veteran had multiple episodes of lumbar sprains in service, these were acute episodes that resolved.  The Veteran's complaints of chronic lower back pain which began post service suggested other etiologies for his current chronic lumbar spine disorder.

At his psychiatric examination the examiner noted the Veteran's mental health notes from service showing that he felt no one cared for him.  He also reported mental health problems stemming from marital problems and his brother dying.  He reported current treatment involving anti-depression medication.  The Veteran also reported feeling depressed with fair energy and interest.  The examiner diagnosed him with depression, which the examiner related in part to alcohol abuse.  The examiner opined that it was less likely than not that Veteran's depression was related to service.  The examiner opined the Veteran's depression was an isolated incident in service and other factors such as alcohol consumption and medical issues may have a role in his current depression.

A preponderance of the competent probative evidence weighs against the Veteran's assertion that his lumbar spine and psychiatric disorders are related to service.  Further, as there is no evidence of record of arthritis within one year of service discharge, the presumption of service connection is not applicable because the disorder's onset was beyond the presumptive period.  38 C.F.R. §§ 3.307, 3.309(a).

The evidence of record includes the Veteran's statements asserting continuity of symptoms with respect to his claimed disorders since active duty service.  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Furthermore, an absence of evidence of a disorder may not be considered substantive negative evidence.  See Buczynski v. Shinseki, 24 Vet. App. 221 (2011).  The exception is 'where the silence in regard to a condition can be taken as proof that a doctor did not observe the symptom' or if the fact would have normally been recorded.  See Kahana, supra; see also Buczynski, supra.

The Board finds credible the Veteran's report that currently experiences lumbar spine pain and receives medication for depression.  As noted above, the Board cannot make a determination that the lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, supra; Kahana, supra; Buczynski, supra.  However, the Board can weigh the Veteran's service treatment records against the Veteran's contentions that his claimed disorders are related to service.  On separation from service the Veteran was found to not have a lumbar spine or psychiatric disorder.  There is also no objective evidence in the claims file showing medical treatment for these conditions after service.  Finally, no medical examiner has linked the claimed conditions to service.  To the contrary, the VA examiners found it less likely than not that these disorders were related to service.  Unfortunately, this evidence weighs against the Veteran's contentions that his claimed conditions are related to service.

Accordingly, the Board concludes that the preponderance of the evidence is against the claims for service connection and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

Hepatitis

In January 1978 the Veteran was diagnosed with hepatitis and he was put on a limited profile due to this disease.  See also February 1978 profile noting resolving hepatitis.  At his separation examination it was noted he previously had hepatitis.  

The Veteran answered in the negative for all hepatitis risk factors.  See January 2008 statement.  At his October 2010 VA examination the Veteran's lab results revealed a positive finding for hepatitis A.  The examiner noted that in service there were no lab results available and the etiology of hepatitis was never determined.  The examiner opined that the Veteran's hepatitis could be related to service, but he could not say for certain.  He noted that there were no lab findings or specific tests performed in service which could further strengthen his opinion.

At the very least, the Board finds the evidence is in equipoise.  The Veteran was diagnosed and treated for hepatitis in service.  Post service the Veteran was also diagnosed with hepatitis which the October 2010 examiner stated could be related to service.  No further medical evaluation would reveal additional medical evidence regarding the etiology of his hepatitis in service.  Accordingly, resolving all reasonable doubt in favor of the Veteran, the criteria for a grant of service connection have been met.  38 U.S.C.A. § 5107 (West 2002).


ORDER

Entitlement to service connection for a bilateral hearing loss disorder is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for a ganglion cyst of the right wrist is denied.

Entitlement to service connection for a lumbar spine disorder is denied.

Entitlement to service connection for a psychiatric disorder is denied.

Entitlement to service connection for hemorrhoids is denied.

Entitlement to service connection for hepatitis is granted.



______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


